ignificant index no 2uug6zzu5 a tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c feed the piraltial in re this letter constitutes notice that we have modified the conditions with regard to the time periods in which the waivers were to be secured in a manner acceptable to the pension_benefit_guaranty_corporation set forth in our ruling letters of date granting waivers of the minimum_funding standards the particular plans and plan years are as follows 2uu6zzu5 the plan years ended december and december for the x plan the plan_year ended december for the hourly plan the plan_year ended december for the corporation plan the plan_year ended december for the a plan the plan_year ended december for the b plan the plan_year ended december for the c plan under the terms of each of the ruling letters of date the waivers for in the case of the plan years ended december the x plan were subject_to the condition that the waivers shall be secured within sixty days of date of the applicable ruling letter in a manner acceptable to the pbgc according to the information submitted with the request you were unable to complete your negotiations with the pbgc within sixty days of the date of the ruling letters but will be able to secure the waivers in a manner acceptable to the pbgc by june and december accordingly our letters of date are modified to read as follows re the x plan the waiver of the minimum_funding_standard for the plan_year ended december pbgc in a manner acceptable to the shall be secured_by june re the hourly plan shall be secured_by june ina manner acceptable to the the waiver of the minimum_funding_standard for the hourly plan for the plan_year ended december acceptable to the pbgc the waiver of the minimum_funding_standard for the plan_year ended december pbgc shall be secured_by june in a manner 2uvu6c205 re the corporation plan the waiver of the minimum_funding_standard for the corporation plan for the plan_year ended december in a manner acceptable to the pbgc shall be secured_by june re the a plan the waiver of the minimum_funding_standard for the a plan for the plan_year ended december in a manner acceptable to the pbgc shall be secured_by june re the b plan the waiver of the minimum_funding_standard for the b plan for the plan_year ended december in a manner acceptable to the pbgc shall be secured_by june re the c plan shall be secured_by june this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the waiver of the minimum_funding_standard for the c plan for the plan_year ended december in a manner acceptable tothe pbgc a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in manager employee_plans compliance unit in should be furnished to the enrolled_actuary for the plan sosegl hh ssai- if you have any questions on this ruling letter please contact director employee_plans -9rcarol d gold _ acopy of this letter and to the sincerely
